Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETRAILED ACTION
Claims 1-20 are pending. Claims 1 and 11 are independent. Claims 2-10 and 12-20 are dependent. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2020 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10742755 (hereinafter ‘755  patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations, using varying terminology. Please see further explanation below. Differences are bolded and omissions are underlined in following comparison tables. 

Current application claim 1
‘755 patent claim
1.  A system, comprising: at least one server of a linking system having one or more processors coupled with memory, configured to: transmit, to each of a plurality of client devices, a cookie of the identify, using a plurality of cookies provided to the corresponding plurality of client devices, a number of a client devices that have accessed at least one of a first plurality of resources of a first domain and at least one of a second plurality of resources of a second domain via one or more second links encoded by the linking system, the first domain and the second domain of the plurality of domains; store, responsive to determining that the number of client devices satisfies a threshold number, in one or more data structures, an association between the first domain and the second domain; and provide an indication of the association between the first domain and the second domain as accessed by the number of client devices.
A system for monitoring online activities via cookies, comprising:
at least one server of a linking system having one or more processors, configured to:
provide a cookie of the linking system to a client device, responsive to identifying
the client device does not identify the cookie, the first request from a first resource of a first domain to access a first link encoded by the linking system and linked to a second resource of a second domain different from the first domain, the first domain for the first resource and the second domain for the second resource both different from a domain of the linking system;
identify, from the first request, the cookie of the linking system, the first resource of the first domain and the second resource of the second domain; receive a second request to access a second link encoded by the linking system
and linked to a third resource of a third domain different from the first domain and the second
domain, the third domain for the third resource different from the domain of the linking system, the second request including the cookie of the linking system; identify from the second request, the same cookie of the linking system provided to the client device by the cookie management engine and the third resource of the third domain; identify, via the cookie provided to the client device, that the client device has accessed the first resource of the first domain, the second resource of the second domain, and the third resource of the third domain, the first domain, the second domain, and the third domain all different from the domain of the linking system; update, responsive to identifying that the client device has accessed the first resource of the first domain, the second resource of the second domain, and the third resource, the cookie of the linking system to indicate that the client device has accessed the first resource of the first domain, the second resource of the second domain, and the third resource of the third domain and to include a source resource and a destination resource identified in the second request; and
transmit the updated cookie of the linking system to the client device.


The difference between claim 1 of the current application and claim 1 of '755 patent is that the current application is a “identify, using a plurality of cookies provided to the corresponding plurality of client devices, a number of a client devices that have accessed at least one of a first plurality of resources, store, responsive to determining that the number of client devices satisfies a threshold number, in one or more data structures, an association between the first domain and the second domain; and provide an indication of the association between the first domain and the second domain as accessed by the number of client devices.” and the '755 patent is a “A system for monitoring online activities via cookies, a third resource of a third domain different from the first domain and the second domain, the third domain for the third resource different from the domain of the linking system, the second request including the cookie of the linking system; identify from the second request, the same cookie of the linking system provided to the client device by the cookie management engine and the third resource of the third domain, the third domain all different from the domain of the linking system; update, responsive to identifying that the client device has accessed the first resource of the first domain, the second resource of the second domain, and the third resource, and transmit the updated cookie of the linking system to the client device.” Both the current application and '755 patent have the same functionalities.
              It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute “identify, using a plurality of cookies provided to the corresponding plurality of client devices, a number of a client devices that have accessed at least one of a first plurality of resources, store, responsive to determining that the number of client devices satisfies a threshold number, in one or more data structures, an association between the first domain and the second domain; and provide an indication of the association between the first domain and the second domain as accessed by the number of client devices” with “A system for monitoring online activities via cookies, a third resource of a third domain different from the first domain and the second domain, the third domain for the third resource different from the domain of the linking system, the second request including the cookie of the linking system; identify from the second request, the same cookie of the linking system provided to the client device by the cookie management engine and the third resource of the third domain, the third domain all different from the domain of the linking system; update, responsive to identifying that the client device has ” because the remaining elements would have performed the same function. Such substitution would not interference with the functionality of the remaining elements.              It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the underlined elements because the remaining elements would have performed the same function as before. Such addition would not interfere with the functionality of the remaining elements.
This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (US 20130159826) hereinafter Mason in view of Reisman et al. (US 20040031058) hereinafter Reisman. 
Regarding claim 1, Mason teaches a system (i.e. systems, [0001]), comprising: at least one server of a linking system (i.e. a linking system executes on one or more server(s), [0085]) having one or more processors coupled with memory (i.e. Main memory unit 122 may be one or more memory chips capable of storing data and allowing any storage location to be directly accessed by the microprocessor, [0070]), configured to: transmit, to each of a plurality of client devices, a cookie of the linking system in response to a request to access a first resource of one of a plurality of domains from a second resource of one of the plurality of domains via a first link 
However, Mason does not explicitly disclose provide an indication of the association between the first domain and the second domain as accessed by the number of client devices.
However, Reisman teaches provide an indication of the association between the first domain and the second domain as accessed by the number of client devices (i.e. providing associations among resources, comprising determining a relationship between a starting resource and an ending resource, wherein the starting resource is a continuous media resource; providing a specification of said relationship, claim 148 and providing access to resources, presentation of resources to the user and navigation of hyperlinks under user control or as directed by the hypermedia resources and links performed by devices, [0044]).
Based on Mason in view of Reisman it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Reisman to the system of Mason in order to increase online activity monitoring capability of Mason system. 

Regarding claim 2, Mason teaches the at least one server is further configured to determine that the first plurality of resources of the first domain is not linked to any of the second plurality of resources of the second domain via one or more third links encoded by the linking system (i.e. the system provides as output 830 one or more URLs. The system may provide the output responsive to receipt of the URL 805 as input. The system may use the input URL to 

Regarding claim 3, Mason teaches the at least one server is further configured to provide, responsive to a request from an entity associated with one of the plurality of domains, the indication of the association in a report to the entity (i.e. The relevance score 330 may comprise a value that provides an indication of or otherwise identifies how relevant the digital resource identified by the digital resource identifier is to the user specified by the user id. The relevance score may be generated for or on an absolute or relative scale, [0118]).

Regarding claim 4, Mason teaches the at least one server is further configured to: identify, using the plurality of cookies provided to the corresponding plurality of client devices, a second number of a client devices that have accessed one of a third plurality of resources of a third domain and one of a fourth plurality of resources of a fourth domain via one or more second links encoded by the linking system, the third domain and the fourth domain of the plurality of domains (i.e. determining, by the server, the plurality of actions of the plurality of users on the encoded URLs links from one or more cookies associated with each of the plurality of users, claim 5), determine, responsive to determining that the second number of client devices does not satisfy the threshold number, that the third domain and the fourth domain are not associated (i.e. the linking system 120 (e.g., via a source weighting module 425) may assign a weight (e.g., ranging between 1 and 10) to certain websites (e.g., top sites) or documents in accordance with the reach they have on the web. Sites with high or broad reach, such as Facebook and Twitter, may be assigned a weight of 10 or some large value. Lower reaching 

Regarding claim 5, Mason teaches the at least one server is further configured to: identify, for the first domain of the plurality of domains, a set of domains associated with the first domain based on a corresponding number of client devices that accessed at least one of the first plurality of resources of the first domain and at least one of a plurality of resources of each of the set of domains (i.e. the click tracker may determine the plurality of actions of the plurality of users on the encoded URLs links from one or more cookies associated with each of the plurality of users, [0025]-[0027], the system may identify each of the users the clicked on each encoded URL. The system may identify each user via one or cookies, [0242], [0102]); and provide a second indication of a second association between the first domain and the set of domains an as accessed by the corresponding number of client devices (i.e. The data score may comprise a value that provides an indication of or otherwise identifies a quality of data supporting or underlying the relevance score, [0120], by tracking what digital resources a user has interacted with and analyzing and classifying those digital resources, these systems and methods generate a score that identifies how similar a presented or identified digital resource is to other digital resources the user has engaged with, [0101], [0118]).

Regarding claim 6, Mason teaches the at least one server is further configured to: identify, for the first domain of the plurality of domains, a third resource and a fourth resource of the first plurality of resources as associated based on a corresponding number of client devices that accessed the third resource and the fourth resource (i.e. the click tracker may determine 

Regarding claim 7, Mason teaches the at least one server is further configured to determine, responsive to determining that the number of client devices satisfies the threshold number, that a same segment of users visit the first plurality of resources of the first domain and the second plurality of resources of the second domain, the segment of users corresponding to the number of client devices (i.e. the click co-occurrence map may use any number of thresholds to determine whether or not the other encoded URLs has been clicked enough times or by enough users to be put or maintained within the map, [0246] and The click co-occurrence map may identify or specify the correlation between URLs/encoded URLs to other URLs/encoded URLs. The click co-occurrence map may identify or specify the encoded URLs 810 for which the users who clicked on the encoded URL 805 also clicked, [0244]); and provide a third indication of the determination of the segment of users The data score may comprise a value that provides an indication of or otherwise identifies a quality of data supporting or underlying the relevance score, [0120], by tracking what digital resources a user has interacted with and analyzing and classifying those digital resources, these systems and methods 

Regarding claim 8, Mason teaches the at least one server is further configured to identify, from the plurality of cookies, a number of cookies indicating that a corresponding client device has accessed at least one of the first plurality of resources of the first domain and at least one of the second plurality of resources of the second domain via the one or more second links encoded by the linking system (i.e. the first plurality of actions of the user includes clicks by the user on an encoded link associated with the digital resource. The encoded link may provide a shortened version of the link to the digital resource. The server may identify the first plurality of actions of the user from one or more cookies associated with the use, [0008]), the number of cookies corresponding to the number of client devices (i.e. The server may determine the plurality of actions of the plurality of users on the encoded URLs links from one or more cookies associated with each of the plurality of users, [0025]).

Regarding claim 9, Mason teaches the at least one server is further configured to generate, responsive to the request to access by a corresponding client device the first resource from the second resource via the first link encoded by the linking system, the cookie of the linking system to the corresponding client device (i.e. The cookie may be a cookie generated by, provided by or tracked for the linking system. The user tracker or linking system may insert, modify or provide any data, information or attributes in the cookie for the linking system. The user tracker or linking system may include or provide a cookie 255' in communicating the redirect response for a click action that decodes the encoded URL, [0096], Fig. 2, and [0101] and [0102]).



Regarding claims 11-20, the limitations of claims 11-20 are similar to the limitations of claims 1-10. Therefore, the limitations of claims 11-20 are rejected in the analysis of claims 1-10 above, and the claims are rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tang (US 20150161679 A1), User activity on the client devices 110 is tracked using web cookies, tracking pixels, mobile application login events.
Reisman (US 20150135206 A1), provide for coordinating browsing activities to enable such a user interface to be employed across multiple independent systems. Disclosed systems and methods also support new and enriched aspects and applications of hypermedia browsing and related business activities.

Wei et al. (US 20150088975 A1), methods and systems for handling a cookie by an intermediary between a server and a client.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196. The examiner can normally be reached M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A F W/

Examiner
Art Unit 2447
11/2/2021


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447